In his motion for rehearing appellant is still insisting that the trial court erred in overruling the application for continuance, notwithstanding the absence of a bill of exception preserving the point. Authorities were cited in our original opinion, and the holdings to that effect are consistent and too numerous to require further notice. *Page 448 
It is now sought in the unsworn motion for rehearing unsupported by any affidavit that after the trial was concluded appellant claimed that one Jackson had instigated the trip to Houston, planned the robbery, was present and fired the shot which killed deceased. These are matters not a part of the record before us for review, and have no place in the record. If they could be considered the statements in the motion for rehearing reveal that appellant made the claim mentioned in the presence of an officer and the attorney for appellant a few hours after his trial ended, but the matter was never mentioned in the motion for new trial. The point should have been raised then and the trial court given opportunity to investigate the merit or otherwise of the belated claim of appellant, and the question brought properly before us for review.
We can not refrain from adverting to the fact that if someone other than appellant was connected with this killing that appellant and no one else was shown to have been in possession of deceased's clothing, and the check in his favor and the money taken from him.
The motion for rehearing is overruled.